PER CURIAM:
Mary Roslyn Mixon appeals the district court’s order adopting the magistrate judge’s report and recommendation, granting the Defendant’s Fed.R.Civ.P. 12(b)(6) motion and dismissing her employment discrimination suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mixon v. Charlotte-Mecklenburg Schs., No. 3:11-cv-00228-MOC-DSC, 2011 WL 5075622 (W.D.N.C, Oct. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.